16-3754-cr(L)
United States v. Rutigliano
                    16-3754-cr (L)
                    United States v. Rutigliano




                                                               In the
                                     United States Court of Appeals
                                                   for the Second Circuit

                                                        AUGUST TERM 2017 

                              Nos.  16‐3754‐cr (L), 16‐3858‐cr (CON), 16‐3894‐cr (CON),  
                                         16‐3898‐cr (CON), 16‐3979‐cr (XAP) 

                                                   UNITED STATES OF AMERICA, 
                                                    Appellee‐Cross‐Appellant, 

                                                                   v. 

                                              JOSEPH RUTIGLIANO, PETER J. AJEMIAN, 
                                                MARIE BARAN, PETER J. LESNIEWSKI, 
                                               Defendants‐Appellants‐Cross‐Appellees, 

                        MARIA RUSIN, GREGORY NOONE, REGINA WALSH, SHARON FALLOON, 
                          GARY SATIN, STEVEN GAGLIANO, RICHARD EHRLINGER, BRIAN 
                        DELGIORNO, PHILIP PULSONETTI, GREGORY BIANCHINI, FRANK PLAIA 
                         AKA FRANKLIN PLAIA, MICHAEL DASARO, KARL BRITTEL, KEVIN 
                          NUGENT, GARY SUPPER, THOMAS DELALLA, MICHAEL STAVOLA, 
                                                Defendants. 




                    
                         The Clerk of the Court is directed to amend the official caption to read as shown above. 
16-3754-cr (L)
United States v. Rutigliano
 


                 On Appeal from the United States District Court 
                     for the Southern District of New York 
                                                
 
                   ARGUED: NOVEMBER 29, 2017 
                       DECIDED: APRIL 4, 2018 
                                         
                                  
Before: JACOBS, RAGGI, DRONEY, Circuit Judges. 

                                  ____________ 

          On cross appeals from a judgment of the United States District 
Court  for  the  Southern  District  of  New  York  (Marrero,  J.),  entered 
pursuant to 28 U.S.C. § 2255, the parties challenge a reduction in the 
defendants’  restitution  obligations  as  imposed  in  their  original 
judgments  of  conviction.    Defendants  argue  that  even  the  reduced 
restitution amounts are not supported by the record.  The government 
argues that § 2255 does not authorize, nor do the facts warrant, any 
reduction in restitution.  We agree with the government.  Consistent 
with  this  court’s  controlling  precedent,  we  conclude  that  §  2255 
jurisdiction does not reach the restitution part of a sentence where, as 
here, the restitution cannot be deemed custodial punishment.  It is not 
the amount of restitution alone but, rather, the terms of payment that 
identify those rare cases in which a restitution order might equate to 
custodial  punishment.    Because  the  challenged  judgments  here 
contemplate the payment of restitution on schedules yet to be set by 
the district court, defendants cannot show on the present record that 
their restitution obligations are custodial punishments for purposes 




                                        2 
16-3754-cr (L)
United States v. Rutigliano
 


of  §  2255  review.    Accordingly,  the  judgment  reducing  restitution 
must be vacated, and the case is remanded for reinstatement of the 
original  judgments.    No  different  conclusion  is  warranted  for 
defendant  Baran,  who  also  invoked  coram  nobis  to  seek  relief  from 
restitution.  Although the district court did not rule on Baran’s coram 
nobis petition, there is no need for it to do so on remand because Baran 
identifies no fundamental error in her original restitution sentence, as 
necessary for coram nobis relief.   

VACATED AND REMANDED. 

                                                   

                                  DANIEL  B. TEHRANI, Assistant United States 
                                  Attorney  (Karl  Metzner,  Assistant  United 
                                  States Attorney, on the brief), for Geoffrey S. 
                                  Berman,  United  States  Attorney  for  the 
                                  Southern District of New York, New York, 
                                  New York, for Appellee‐Cross‐Appellant. 

                                  JOSEPH  W.  RYAN,  JR.,  Law Offices of Joseph 
                                  W.  Ryan,  Jr.,  Melville,  New  York,  
                                  for  Defendant‐Appellant‐Cross‐Appellee  Joseph 
                                  Rutigliano. 

                                  SEAN  M.  MAHER,  Law  Offices  of  Sean  M. 
                                  Maher,  PLLC,  New  York,  New  York,  
                                  for Defendant‐Appellant‐Cross‐Appellee Peter J. 
                                  Ajemian. 




                                           3 
16-3754-cr (L)
United States v. Rutigliano
 


                              JOHN D. CLINE, Law Office of John D. Cline, 
                              San  Francisco,  California  (Thomas  A. 
                              Durkin, Durkin & Roberts, Chicago, Illinois, 
                              on  the  brief),  for  Defendant‐Appellant‐Cross‐
                              Appellee Peter J. Lesniewski. 

                              Marie Baran, pro se, Danbury, Connecticut. 

                                                

REENA RAGGI, Circuit Judge: 

          Defendants  Joseph  Rutigliano,  Peter  J.  Ajemian,  Peter  J. 
Lesniewski,  and  Marie  Baran  stand  convicted  in  the  United  States 
District Court for the Southern District of New York (Victor Marrero, 
Judge)  for  participating  in  a  massive  scheme  to  defraud  the  United 
States  Railroad  Retirement  Board  (“RRB”)  by  filing  fraudulent 
disability  pension  applications  on  behalf  of  Long  Island  Rail  Road 
(“LIRR”)  employees.    See  United  States  v.  Ajemian,  No.  11  Cr.  1091 
(S.D.N.Y.), Dkt. Nos. 401, 592, 649, 704.  Defendants here appeal from 
a  subsequent  judgment  of  the  same  court,  entered  on  November  1, 
2016,  which,  in  response  to  their  motions  for  vacatur  of  sentence 
pursuant to 28 U.S.C. § 2255, amended each defendant’s sentence in 
part  to  reduce  original  restitution  obligations:  for  Rutigliano  from 
$82,356,348  to  $42,317,076;  for  Ajemian  from  $116,500,000  to 
$53,494,797; for Lesniewski from $70,632,900 to $34,237,476; and for 
Baran  from  $31,398,907  to  $21,467,954.   See  United  States  v.  Ajemian, 
No.  11  Cr.  1091  (VM),  2016  WL  6820730,  at  *3–4  (S.D.N.Y.  Nov.  1, 
2016).    Defendants  argue  that  even  these  reduced  amounts  are  not 




                                       4 
16-3754-cr (L)
United States v. Rutigliano
 


supported  by  record  evidence.    The  government  cross‐appeals, 
arguing that § 2255 does not authorize, nor do the facts warrant, any 
reduction  of  the  restitution  parts  of  defendants’  sentences.    The 
government  further  argues  that  the  certificate  of  appealability 
granted  defendants  in  this  case  does  not  reach  their  restitution 
challenges;  that  Ajemian  waived  any  challenge  to  restitution  in  his 
plea  agreement;  and  that,  insofar  as  Baran  had  already  filed  one 
unsuccessful § 2255 motion, she had not secured the necessary leave 
to file a successive petition. 

          We  need  not  reach  the  government’s  last  three  arguments 
because we are persuaded by its first.  We conclude that § 2255 does 
not  authorize  district  courts  to  hear  collateral  challenges  to  the 
restitution  parts  of  criminal  sentences  where,  as  here,  restitution 
obligations do not equate to custodial punishment.  Accordingly, we 
vacate  the  §  2255  judgment  reducing  defendants’  restitution 
obligations as imposed in their original judgments of conviction, and 
we remand for reinstatement of the original judgments.  To the extent 
defendant  Baran  also  invoked  coram  nobis  to  seek  relief  from 
restitution,  the  district  court  did  not  address  that  claim,  but  no 
remand  is  necessary  for  that  purpose  because  Baran  cannot  show 
fundamental error in the original order of restitution.   

                              BACKGROUND 

I.        Defendants’ Convictions and Original Sentences 

          The fraud scheme for which defendants stand convicted sought 
to take advantage of a disability pension plan made available to LIRR 




                                     5 
16-3754-cr (L)
United States v. Rutigliano
 


employees  by  the  RRB.    The  LIRR’s  own  pension  plan  allowed 
employees with 20 or more years of service to retire as early as age 50 
and  to  receive  payments  equal  to  half  their  pre‐retirement  income.  
When  an  employee  reached  age  62  or  65,  he  was  eligible  for  an 
additional retirement pension  from the RRB.  The RRB also offered 
disability pensions to employees of any age who were no longer able 
to work, for which payments began immediately upon approval of a 
disability claim. 

          As  part  of  a  decades‐long  scheme  to  defraud  the  RRB, 
defendants  Rutigliano,  Ajemian,  Lesniewski,  and  Baran,  together 
with 17 confederates, repeatedly submitted applications for disability 
pensions  based  on  fabricated  medical  documents.    Orthopedic 
physicians  Ajemian  and  Lesniewski  created  these  fabricated 
documents.    Rutigliano,  a  former  LIRR  conductor  and  union  local 
president,  obtained  a  disability  pension  for  himself  by  submitting 
false  documentation  of  his  physical  condition  from  Lesniewski.  
Rutigliano also acted as a facilitator or consultant for numerous other 
LIRR employees seeking disability pensions, charging approximately 
$1,000 per person to fill out fraudulent applications.  Baran, a former 
RRB  employee  whose  LIRR‐employed  husband  obtained  an  RRB 
disability  pension  through  a  fraudulent  application  supported  by 
Lesniewski,  also  acted  as  a  facilitator‐for‐hire,  submitting  disability 
pension  applications  for  LIRR  employees  that  she  knew  were 
supported by fraudulent documentation.  

          On January 18, 2013, Ajemian entered into an agreement with 
the  government  and  pleaded  guilty  to  conspiracy  to  commit  mail, 




                                      6 
16-3754-cr (L)
United States v. Rutigliano
 


wire, and health care fraud, as well as substantive health care fraud.  
See  18  U.S.C.  §§  1347,  1349.    On  May  24,  2013,  the  district  court 
sentenced Ajemian inter alia to 96 months’ imprisonment and ordered 
$116,500,000 restitution, the amount identified in his plea agreement.  
Further consistent with that agreement, Ajemian did not challenge his 
conviction or any part of his sentence on direct appeal. 

          Rutigliano, Lesniewski, and Baran stood trial and, on August 6, 
2013,  a  jury  found  them  guilty  of  multiple  conspiratorial  and 
substantive counts of mail, wire, and health care fraud.  See id. §§ 371, 
1341,  1343,  1347,  1349.    The  district  court  sentenced  Rutigliano  and 
Lesniewski  inter  alia  to  96  months’  imprisonment  each  and  to 
$82,356,348 and $70,632,900 in restitution respectively.  It sentenced 
Baran  inter  alia  to  60  months’  imprisonment  and  $31,398,907 
restitution.  

          The restitution amounts ordered were based on data compiled 
by  Natasha  Marx,  an  Auditor  in  the  Office  of  the  RRB  Inspector 
General, and reflected disability pension payments made to identified 
LIRR  annuitants—for  whom  each  defendant  had  submitted  or 
supported  fraudulent  claims—as  of  the  dates  the  RRB  terminated 
their disability pensions due to the discovery of the fraud. 

          Rutigliano,  Lesniewski,  and  Baran  unsuccessfully  challenged 
their  convictions,  including  their  sentences,  on  direct  appeal.    See 
United States v. Rutigliano, 790 F.3d 389 (2d Cir. 2015); United States v. 
Rutigliano, 614 F. App’x 542 (2d Cir. 2015). 




                                      7 
16-3754-cr (L)
United States v. Rutigliano
 


II.       The RRB Board Orders and Post‐Termination Approvals 

          Defendants  submit  that  post‐conviction  actions  by  the  RRB 
constitute new evidence supporting the instant collateral challenges 
to  their  convictions  and  sentences.    We  briefly  summarize  those 
actions here. 

          On June 27, 2013, i.e., approximately one month after Ajemian’s 
conviction, the RRB issued Board Order 13‐33, which terminated the 
disability pension benefits of all LIRR employees whose applications 
were  supported  by  medical  evidence  from  Ajemian.    The  RRB 
provided  notice  to  all  annuitants  affected  by  the  order,  and 
termination  became  effective  three  months  after  the  date  of  those 
notices.  On September 30, 2013, i.e., approximately two months after 
the guilty verdicts against Rutigliano, Lesniewski, and Baran, the RRB 
issued Board Order 13‐55, which similarly terminated the disability 
pension  benefits  of  all  LIRR  employees  whose  applications  were 
supported  by  medical  evidence  from  Lesniewski.    By  their  terms, 
Orders 13‐33 and 13‐55 terminated benefits only prospectively; they 
did  not  seek  disgorgement  of  benefits  paid  prior  to  their 
pronouncement.    Further,  the  orders  permitted  employees  whose 
benefits  were  terminated  to  reapply  based  on  “current  medical 
evidence”  of  disability  from  within  twelve  months  of  the  new 
application and not derived from Ajemian or Lesniewski.  Lesniewski 
App’x at 168–69, 171–72. 

          By May 22, 2015, the RRB had decided 531 reapplications for 
disability pension benefits, granting 485 and reinstating such benefits 




                                      8 
16-3754-cr (L)
United States v. Rutigliano
 


retroactive to the terminations effected by Board Orders 13‐33 and 13‐
55.  Approximately 80% of the granted reapplications relied on at least 
one  new  medical  condition  not  included  in  the  employee’s  initial 
fraudulent  application,  and  approximately  70%  of  the  granted 
applications  omitted at  least one  medical  condition  relied on  in  the 
initial fraudulent applications. 

III.      Collateral Challenges to Convictions and Sentences 

          A.         Baran’s First § 2255 Motion 

          On July 15, 2015, Baran moved pursuant to 28 U.S.C. § 2255 for 
vacatur of her conviction based on ineffective assistance of counsel.  
The  motion  made  no  challenge  to  any  part  of    Baran’s  sentence.  
Specifically, it did not challenge restitution although the RRB had, by 
then,  taken  the  aforementioned  action  on  disability  pension 
reapplications.    The  district  court  denied  Baran’s  §  2255  motion  on 
January 5, 2016.  See Baran v. United States, 160 F. Supp. 3d 591, 594 
(S.D.N.Y. 2016).  Baran did not appeal. 

          B.         Defendants’ Rule 33 and Instant § 2255 Motions 

          On  October  2  and  13,  2015,  Lesniewski  and  Rutigliano 
respectively moved for a new trial under Fed. R. Crim. P. 33, arguing 
that  the  RRB’s  approval  of  the  vast  majority  of  reapplications  for 
disability pension benefits was newly discovered evidence showing 
that  there  was  no  fraud  in  the  original  applications.    Alternatively, 
they moved for resentencing under 28 U.S.C. § 2255 on the ground 
that  the  RRB’s  approval  of  reapplications  showed  that  the  district 




                                          9 
16-3754-cr (L)
United States v. Rutigliano
 


court  had  based  defendants’  original  sentences—both  their 
incarceratory  and  non‐incarceratory  components—on  erroneously 
high loss calculations.  On November 25, 2015, Ajemian also cited the 
RRB’s approval of reapplications to move for vacatur of his conviction 
and resentencing pursuant to § 2255. 

          On  March  4,  2016,  the  district  court  denied  Rutigliano’s  and 
Lesniewski’s  Rule  33  motions,  see  United  States  v.  Rutigliano,  168  F. 
Supp.  3d  661,  667  (S.D.N.Y.  2016),  which  denials  this  court 
subsequently affirmed, see United States v. Rutigliano, 694 F. App’x 19, 
22,  24  (2d  Cir.  2017).    On  March  18,  2016,  the  district  court  denied 
Ajemian’s  §  2255  motion  for  vacatur  of  conviction,  see  Ajemian  v. 
United  States,  171  F.  Supp.  3d  206,  209,  215  (S.D.N.Y.  2016),  and  on 
June  21,  2016,  it  denied  all  defendants’  §  2255  challenges  to  the 
incarceratory  parts  of  their  sentences,  explaining  that  the  alleged 
reduction  in  actual  loss  to  the  RRB  was  immaterial  because 
defendants’ Guidelines ranges were properly calculated by reference 
to intended loss, see United States v. Ajemian, 193 F. Supp. 3d 298, 302–
03  (S.D.N.Y.  2016),  aff’d  sub  nom.  United  States  v.  Rutigliano,  694  F. 
App’x  19 (2d Cir.  2017).1    Nevertheless,  recognizing  that  restitution 
may  only  be  ordered  with  respect  to  actual  loss,  the  district  court 
directed the parties to submit additional briefing on the question of 
whether  the  RRB’s  reapplication  approvals  in  fact  showed  that  it 



1 Although portions of defendants’ § 2255 motions remained pending, the district court 
granted Rutigliano, Lesniewski, and Ajemian certificates of appealability under 28 U.S.C. 
§ 2253 on their prison‐term challenges.  See United States v. Rutigliano, 694 F. App’x at 21 
n.1. 




                                            10 
16-3754-cr (L)
United States v. Rutigliano
 


suffered  a  lower  actual  loss  amount  than  had  been  thought  at  the 
original sentencing.  See id. at 303–04. 

          Approximately two weeks earlier, on June 3, 2016, Baran had 
advanced essentially the same arguments as Rutigliano, Ajemian, and 
Lesniewski  to  move for  resentencing  pursuant  to either § 2255  or a 
writ  of  error  coram  nobis  under  28  U.S.C.  §  1651.    The  district  court 
denied  the  motion on  June  29,  2016, to  the  extent  Baran  challenged 
her incarceratory sentence, but directed that she too file supplemental 
briefing  on  whether  a  reduction  in  restitution  was  warranted.    See 
United States v. Baran, 192 F. Supp. 3d 496, 501–03 (S.D.N.Y. 2016). 

          On  November  1,  2016,  the  district  court  granted  all  four 
defendants’  §  2255  motions  in  part,  amending  their  original 
judgments of conviction to reduce their restitution obligations by the 
amounts  of  all  pre‐termination  disability  pension  benefits  paid  to 
individuals  whose  benefits  reapplications  the  RRB  had  thereafter 
approved.  See United States v. Ajemian, 2016 WL 6820730, at *3–4.  The 
district  court  reasoned  that  the  reapplication  approvals  were  based 
on current and reliable medical evidence that employees qualified for 
benefits  without  regard  to  earlier  fraudulent  submissions,  and  that 
the RRB was not entitled to restitution for past payments it was thus 
required  to  make  in  any  event.    See  id.  at  *3.    The  district  court 
explained  that  this  reasoning  did  not  apply  to  disability  pension 
recipients  who  had  not  sought  or  obtained  reapplication  approvals 
and,  thus,  it  rejected  defendants’  argument  for  vacatur  of  all 
restitution obligations.  See id. at *4.  Accordingly, the district court 
reduced  defendants’  restitution  obligations  as  indicated  earlier,  so 




                                       11 
16-3754-cr (L)
United States v. Rutigliano
 


that  Rutigliano  was  now  obligated  in  the  amount  of  $42,317,076; 
Ajemian in the amount of $53,494,797; Lesniewski in the amount of 
$34,237,476; and Baran in the amount of $21,467,954.  See id. 

          The  parties  timely  filed  these  cross  appeals,  challenging  only 
the  district  court’s  ruling  with  respect  to  the  reduction  of  the 
restitution parts of defendants’ sentences. 

                                 DISCUSSION 

I.        Jurisdiction  to  Review  Defendants’  §  2255  Challenges  to 
          Restitution 

          We  begin  with  the  government’s  argument  that  defendants 
could not use § 2255 to challenge the restitution parts of their original 
sentences,  because  the  issue  implicates  the  district  court’s  subject 
matter jurisdiction.  See Kaminski v. United States, 339 F.3d 84, 86–87, 
91 (2d Cir. 2003) (affirming dismissal of § 2255 challenge to restitution 
order for lack of subject matter jurisdiction).  As this is a question of 
law, our review is de novo.  See Moser v. Pollin, 294 F.3d 335, 339 (2d 
Cir. 2002). 

          Section 2255 states in pertinent part as follows:   

          A  prisoner  in  custody  under  sentence  of  a  court 
          established by Act of Congress claiming the right to be 
          released upon the ground that the sentence was imposed 
          in  violation  of  the  Constitution  or  laws  of  the  United 
          States, . . . or is otherwise subject to collateral attack, may 
          move the court which imposed the sentence to vacate, set 
          aside or correct the sentence. 




                                        12 
16-3754-cr (L)
United States v. Rutigliano
 


28  U.S.C.  §  2255(a).    It  is  well  established  in  our  precedent  that  to 
secure § 2255 review, a petitioner “must satisfy the jurisdictional ‘in 
custody’ requirement” of the statute.  Scanio v. United States, 37 F.3d 
858, 860 (2d Cir. 1994); see United States v. Brilliant, 274 F.2d 618, 620 
(2d Cir. 1960) (holding district court “without jurisdiction to entertain 
. . . § 2255 motion if the relator or movant is not in custody”); see also 
Vega  v.  Schneiderman,  861  F.3d  72,  74  (2d  Cir.  2017)  (reaching  same 
conclusion  with  respect  to  parallel  “in  custody”  requirement  of  
§ 2254). 

          At the time defendants filed the § 2255 motions at issue on this 
appeal,  all were “in custody” serving the incarceratory terms of their 
respective sentences.  Thus, to the extent defendants’ § 2255 motions 
challenged  their  prison  terms,  the  district  court  had  jurisdiction  to 
consider  those  challenges  on  their  merits.    See  Kaminski  v.  United 
States, 339 F.3d at 86.  Whether the district court was also empowered 
to  review  defendants’  challenges  to  restitution  presents  a  different 
question.   

          In considering that issue, we are guided by this court’s decision 
in Kaminski v. United States.  We there concluded that the monetary 
components  of  criminal  sentences,  such  as  fines  and  restitution 
orders,  generally  do  not  restrict  liberty  so  severely  as  to  satisfy  the 
custody requirement of § 2255.  See id. at 86–87.  Kaminski explained 
that § 2255, by its terms, applies to prisoners “claiming the right to be 
released”;  thus,  the  statute  “may  not  be  used  to  bring  collateral 
challenges  addressed  solely  to  noncustodial  punishments”  such  as 
fines and restitution.  Id.; accord Gonzalez v. United States, 792 F.3d 232, 




                                       13 
16-3754-cr (L)
United States v. Rutigliano
 


237 (2d Cir. 2015) (reiterating that § 2255 motion generally “may not 
attack the non‐custodial aspects of a sentence”). 

          A party cannot avoid this conclusion by challenging both the 
custodial and noncustodial parts of his sentence in the same § 2255 
motion.    In  Kaminski,  as  here,  the  incarcerated  defendant’s  §  2255 
motion challenged both his prison term and his restitution obligation.  
This court held that the district court properly exercised jurisdiction 
over the prison‐term challenge, see Kaminski v. United States, 339 F.3d 
at  86,  but  “lacked  subject  matter  jurisdiction”  over  the  restitution 
challenge because the defendant “was not in custody in relation to the 
claims  against  his  order  of  restitution,”  id.  at  91.    In  sum,  a 
noncustodial punishment “may not be attacked in a § 2255 [motion], 
even  if  the  [motion]  also  alleges  error  in  the  sentence  of 
imprisonment.”  Id. at 88–89 (identifying “no reason why the presence 
of  a  plausible  claim  against  a  custodial  punishment  should  make  a 
noncustodial  [restitution]  punishment  more  amenable  to  collateral 
review than it otherwise might be”).  Accordingly, to the extent the 
challenged  restitution  orders  here  are  noncustodial  punishments, 
precedent  dictates  that  the  district  court  lacked  subject  matter 
jurisdiction to review such challenges under § 2255 even though the 
same motions challenged defendants’ prison sentences. 

          In nevertheless defending the district court’s exercise of § 2255 
jurisdiction, defendants argue that their restitution orders should be 
deemed “custodial” because the amounts are so high.  The argument 
cannot  be  dismissed  out  of  hand  because  this  court,  by  contrast  to 
most of our sister circuits, has not pronounced “fines and restitution 




                                      14 
16-3754-cr (L)
United States v. Rutigliano
 


orders to be, ipso facto, noncustodial” so as categorically to preclude 
their § 2255 review.  Id. at 87.2  Rather, we have left open the question 
whether such fines and orders “could ever be such a restraint on the 
liberty of a petitioner as to amount to custody.”  Id.; accord Gonzalez v. 
United States, 792 F.3d at 237.  The question is grounded in precedent 
recognizing  that  even  a  non‐incarcerated  petitioner  may  satisfy  the 
“in custody” requirement of the federal habeas statutes by showing 
that he is subject to “a significant restraint upon [his] physical liberty 
‘not shared by the public generally.’”  Vega v. Schneiderman, 861 F.3d 
at 74 (quoting Jones v. Cunningham, 371 U.S. 236, 240 (1963)).  This does 
not mean that every aspect of  a sentence not shared by the general 
public  equates  to  custody  for  purposes  of  §  2254  or  §  2255  review.  
Rather, the challenged condition must “impose a severe restraint on 
individual liberty or the imminent threat of such a restraint.”  Id.; see 
Kaminski v. United States, 339 F.3d at 86–87.  Thus, the Supreme Court 
has recognized parole to constitute a sufficiently severe restraint on 
individual liberty to keep a defendant in the state’s “custody” as that 
word is used in the federal habeas statutes.  See Jones v. Cunningham, 
371 U.S. at 243.  But a sentence of conditional discharge may or may 


2 See Smullen v. United States, 94 F.3d 20, 26 (1st Cir. 1996) (concluding restitution cannot be 
challenged under § 2255); United States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999) (same); 
Barnickel v. United States, 113 F.3d 704, 706 (7th Cir. 1997) (same); United States v. Bernard, 
351 F.3d 360, 361 (8th Cir. 2003) (same); United States v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 
1999) (same); Mamone v. United States, 559 F.3d 1209, 1210–11 (11th Cir. 2009) (same); see 
also  United  States  v.  Ross,  801  F.3d  374,  380  (3d  Cir.  2015)  (recognizing  that  monetary 
component  of  sentence  cannot  satisfy  custody  requirement  of  federal  habeas  statutes); 
Erlandson  v.  Northglenn  Mun.  Court,  528  F.3d  785,  788  (10th  Cir.  2009)  (same);  but  see 
Weinberger v. United States, 268 F.3d 346, 351 n.1 (6th Cir. 2001) (declining categorically to 
prohibit restitution challenges under § 2255). 




                                                 15 
16-3754-cr (L)
United States v. Rutigliano
 


not so severely restrain liberty as to equate to custody depending on 
whether  it  requires  a  defendant’s  “physical  presence  at  particular 
times  and  locations,  both  for  community  service  and  court 
appearances,” Nowakowski v. New York, 835 F.3d 210, 217 (2d Cir. 2016) 
(holding  defendant  in  custody  in  such  circumstances),  or  only  his 
refrainment  from  certain  conduct,  such  as  contact  with  a  specified 
person,  see  Vega  v.  Schneiderman,  861  F.3d  at  75  (holding  that 
conditional  discharge  requiring  defendant  to  abide  by  order  of 
protection did not equate to custody under § 2254). 

          While, in Kaminski, we left open the possibility of a restitution 
order  imposing  such  a  severe  restraint  on  individual  liberty  as  to 
equate to custody, this court also observed that such situations will 
likely  be  “rare”  and,  in  any  event,  “cannot  be  known”  until  the 
“terms” of restitution, as well as the “amount,” are set.  Gonzalez v. 
United  States,  792  F.3d  at  237.    Thus,  when  in  Kaminski  we  held  a 
$21,180  restitution  order  not  to  equate  to  custodial  punishment 
reviewable under § 2255, we focused on the terms of payment, which 
were there limited “on a monthly basis [to] the greater of ten percent 
of  Kaminski’s  monthly  income,  or  $100,”  and  concluded  that  those 
terms did “not come close to” creating a sufficiently severe restraint 
on liberty to equate to custody.  Kaminski v. United States, 339 F.3d at 
87.  Following Kaminski, district courts in this circuit have dismissed 
§  2255  challenges  to  even  multi‐million‐dollar  restitution  orders 
based on similar payment terms.  See, e.g., Mansour v. United States, 
No. 11 Cr. 612 (NRB), 2015 WL 1573327, at *4 (S.D.N.Y. Apr. 9, 2015) 
(holding  challenge  to  $9,301,538  restitution  order  not  cognizable 




                                      16 
16-3754-cr (L)
United States v. Rutigliano
 


under § 2255 because, as in Kaminski, payment obligation was limited 
to ten percent of defendant’s monthly income, so as not to constitute 
custody);  McEwan  v.  United  States,  279  F.  Supp.  2d  462,  464  &  n.1 
(S.D.N.Y. 2003) (holding challenge to $6,984,000 restitution order not 
cognizable under § 2255 where defendant required to make payments 
in installments of fifteen percent of gross monthly income). 

          Here,  the  challenged  judgments  do  not  set  terms  for 
defendants’  payment  of  restitution.    Nevertheless,  the  record 
indicates  that  the  district  court  plainly  contemplated  such  terms, 
deferring  its  fixing  of  payment  schedules  until  receipt  of  Probation 
Department recommendations, presumably upon defendants’ release 
from prison when realistic assessments of their means can be made.  
This is evident from Lesniewski’s and Baran’s original judgments of 
conviction,  which  expressly  state  that  the  monetary  parts  of  their 
sentences are to be paid “[a]s determined by probation.”  United States 
v. Ajemian, No. 11 Cr. 1091 (S.D.N.Y.), Dkt. Nos. 649, 704.3  While no 
similar statement is included in Rutigliano’s or Ajemian’s judgment 
of conviction, the omission appears to be scrivener’s error because all 
four defendants’ judgments of conviction state that the only monetary 

3 Because a district court cannot delegate its authority to fix either the amount of restitution 
or the schedule for payment to the Probation Department, see United States v. Kinlock, 174 
F.3d 297, 300 (2d Cir. 1999); United States v. Porter, 41 F.3d 68, 71 (2d Cir. 1994), we do not 
construe this language—which no defendant challenges—to indicate such impermissible 
delegation.  Rather, we expect that the able and experienced district judge intended only 
for Probation to recommend schedules of payments to the court, which recommendations 
would then inform the judge’s own scheduling decisions.  To eliminate any ambiguity in 
this regard, when the district court on remand reenters defendants’ original judgments, it 
should clarify the language to make plain that it will itself order the schedules on which 
defendants are to make restitution. 




                                              17 
16-3754-cr (L)
United States v. Rutigliano
 


component  of  their  sentences  that  is  “due  immediately”  is  each 
defendant’s  special  assessment.    Id.,  Dkt.  Nos.  401,  592,  649,  704.  
Moreover,  all  four  judgments  impose  additional  supervised  release 
terms  based  on  each  defendant’s  “compliance  with  the  installment 
payment  schedule.”    Id.    In  sum,  because  defendants’  original 
judgments of conviction plainly contemplate that restitution will be 
paid  not  immediately,  but  pursuant  to  terms  yet  to  be  set  by  the 
district court, and because there is no reason to think those terms will 
present the “rare situation” where restitution obligations so constrain 
liberty as to equate to custody, Gonzalez v. United States, 792 F.3d at 
237, defendants’ collateral challenges to the restitution parts of their 
sentences were not cognizable under § 2255.4 

          In seeking to avoid this conclusion, defendants argue that their 
restitution orders must be deemed custodial because they will never 
be able to make full restitution on any terms and, thus, necessarily face 
imprisonment.  The argument fails because only a willful failure to 
pay restitution can result in incarceration, see 18 U.S.C. § 3614(b), and 


4  Indeed,  Lesniewski’s  Presentence  Investigation  Report  (“PSR”)  recommended  that 
restitution be “paid in monthly installments of 10% of gross monthly income” following 
release  from  incarceration,  Lesniewski  PSR  at  149,  a  schedule  that  would  not  equate  to 
custodial punishment.  See Kaminski v. United States, 339 F.3d at 87.  It is not clear whether 
the  district  court,  in  originally  ordering  restitution  for  Lesniewski  and  Baran  “[a]s 
determined by probation,” United States v. Ajemian, No. 11 Cr. 1091 (S.D.N.Y.), Dkt. Nos. 
649, 704, was itself setting this recommended payment schedule for Lesniewski.  Neither 
Baran’s  nor  any  other  defendant’s  PSR  contained  a  recommended  restitution  payment 
schedule.  The district court may clarify this point on remand.  We here conclude only that 
there is no basis in the present record for assuming that any defendant’s payment schedule 
will be so onerous as to equate to custodial punishment. 




                                                18 
16-3754-cr (L)
United States v. Rutigliano
 


the  law  specifically  prohibits  incarceration  solely  on  the  basis  of  a 
defendant’s financial inability to pay, see id. § 3614(c). 

          In  sum,  because  defendants  fail  to  show  that  the  restitution 
ordered  in  their  judgments  of  conviction  equates  to  custodial 
punishment, the district court was without authority to review and 
reduce restitution pursuant to § 2255.  See Kaminski v. United States, 
339 F.3d at 87, 91.5 

II.       Baran’s Alternative Pursuit of Coram Nobis Relief 

          Alone  among  the  defendants,  Baran  pursued  relief  from 
restitution  not  only  under  §  2255,  but  also  through  a  writ  of  error 
coram nobis pursuant to the All Writs Act.  See 28 U.S.C. § 1651.  The 
district  court did  not  address this  alternative ground  for relief,  and 
we do not direct it to do so on remand because we conclude that Baran 
cannot  show  fundamental  error  in  her  original  restitution  order,  as 
required for coram nobis relief. 

          The writ of error coram nobis is an “extraordinary remedy” that 
“issues only in extreme cases,” United States v. Denedo, 556 U.S. 904, 
916  (2009),  and  “typically  [is]  available  only  when  habeas  relief  is 
unwarranted because the petitioner is no longer in custody,” Kovacs 
v. United States, 744 F.3d 44, 49 (2d Cir. 2014).  The writ thus serves as 

5 For the first time at oral argument, Rutigliano submitted that the district court reduced 
restitution pursuant to Fed. R. Crim. P. 33 and not § 2255.  The procedural history belies 
this assertion and shows that the district court granted defendants relief only under § 2255.  
Compare United States v. Rutigliano, 168 F. Supp. 3d at 666–67 (denying relief under Rule 
33); United States v. Baran, 192 F. Supp. 3d at 499–500 (same), with United States v. Ajemian, 
2016 WL 6820730, at *4 (partially granting § 2255 motions to reduce restitution). 




                                             19 
16-3754-cr (L)
United States v. Rutigliano
 


“a remedy of last resort,” Fleming v. United States, 146 F.3d 88, 89–90 
(2d Cir. 1998), “strictly limited to those cases in which errors . . . of the 
most  fundamental  character  have  rendered  the  proceeding  itself 
irregular and invalid,” Foont v. United States, 93 F.3d 76, 78 (2d Cir. 
1996) (internal quotation marks omitted) (alteration in original). 

          To  secure  coram  nobis  relief,  a  petitioner  must  show  that  
(1)  “there  are  circumstances  compelling  such  action  to  achieve 
justice,” (2) “sound reasons exist for failure to seek appropriate earlier 
relief,” and (3) “the petitioner continues to suffer legal consequences 
from his conviction that may be remedied by granting of the writ.”  
Id.  at  79  (internal  quotation  marks  and  alteration  omitted);  accord 
Kovacs  v.  United  States,  744  F.3d  at  49.    The  burden  is  a  heavy  one 
because  a  court  reviewing  a  petition  for  coram  nobis  relief  “must 
presume  that  the  proceedings  were  correct,  and  the  burden  of 
showing otherwise rests on the petitioner.”  United States v. Mandanici, 
205 F.3d 519, 524 (2d Cir. 2000). 

          The  possibility  that  coram  nobis  could  afford  collateral  relief 
from  restitution  was  raised  in  our  precedent  by  that  part  of  the 
Kaminski opinion wherein Judge Calabresi wrote only for himself.  See 
Kaminski v. United States, 339 F.3d at 89–91; see also Gonzalez v. United 
States,  792  F.3d  at  238  n.31  (characterizing  Kaminski’s  discussion  of 
coram nobis as dicta); but see Barnickel v. United States, 113 F.3d 704, 706 
(7th Cir. 1997) (recognizing availability of coram nobis for restitution 
challenges  not  cognizable  under  §  2255).    In  suggesting  that 
restitution challenges not cognizable under § 2255 might be reviewed 
through coram nobis, Judge Calabresi was nevertheless careful to note 




                                        20 
16-3754-cr (L)
United States v. Rutigliano
 


that  relief  could  be  afforded  “only  if  the  challenged  error  is 
fundamental.”    Kaminski  v.  United  States,  339  F.3d  at  91.    The 
challenged  restitution  orders  here  manifest  no  fundamental  error.  
Thus, we need not decide if, or when, coram nobis might be invoked 
collaterally  to  challenge  the  restitution  component  of  a  criminal 
sentence because, even assuming Baran could do so here, her claim 
would necessarily fail on the merits.   

          Baran  based  her  coram  nobis  claim—as  she  and  her  co‐
defendants based their § 2255 claims—on the fact that, after the RRB 
terminated disability pension benefits to annuitants whose claims had 
been  supported  by  Ajemian  or  Lesniewski,  the  RRB  approved 
benefits for a majority of those annuitants who reapplied.  The district 
court  was  persuaded  in  part,  concluding  that  the  pre‐termination 
benefits paid to reapproved applicants represented no loss to the RRB 
because it had made its own independent determination as to those 
applicants’  disability  statuses  based  on  reliable  information.    See 
United States v. Ajemian, 2016 WL 6820730, at *3.  Therefore, the district 
court  reduced  the  challenged  restitution  orders  to  eliminate  pre‐
termination  benefits  paid  to  reapproved  applicants,  explaining  that 
“[t]he  RRB  may  not  seek  reimbursement  from  the  Defendants  for 
disability  payments  it  is  required  to  make  based  on  its  own 
independent determinations.”  Id. 

          While the government challenges this conclusion, Baran (and 
her  co‐defendants)  submit  that  it  does  not  go  far  enough.    They 
maintain that the district court should have vacated their restitution 
obligations entirely because the high rate of reapplication approvals 




                                    21 
16-3754-cr (L)
United States v. Rutigliano
 


leaves  insufficient  reliable  evidence  to  conclude  that  any  persons, 
including those who did not reapply for benefits, received disability 
pension benefits to which they were not entitled so as to cause a loss 
to the RRB. 

          We reject Baran’s argument.  Not only do the facts she relies on 
not  show  fundamental  error  in  the  original  restitution  order 
warranting  wholesale  vacatur;  they  fail  to  show  fundamental  error 
supporting any reduction of restitution. 

          In  reaching  that  conclusion,  we  are  guided  by  two  general 
principles.  First, the essence of fraud is misrepresentation, made with 
the  intent  to  induce  another  person  to  take  action  “without  the 
relevant facts necessary to make an informed . . . decision.”  United 
States v. Binday, 804 F.3d 558, 579 (2d Cir. 2015).  It is not necessary 
that the fraudster intend to inflict a financial loss.  See id.  Second, and 
by contrast, a court’s power to order restitution is “limited to actual 
loss” and “may be awarded only in the amount of losses directly and 
proximately  caused  by  [a]  defendant’s  conduct.”    United  States  v. 
Gushlak, 728 F.3d 184, 194–95 (2d Cir. 2013) (emphasis omitted). 

          The record here, including the trial record supporting Baran’s 
conviction,  convincingly  demonstrates  that  she  and  her  co‐
defendants  supplied  the  RRB  with  false  medical  documentation  to 
induce its payment of many millions of dollars in disability pension 
benefits.    There  is  no  question  that  if  the  RRB  had  known  the 
supporting  medical  documents  were  fraudulent,  it  would  not  have 
made these payments; thus, by making payments, the RRB sustained 




                                      22 
16-3754-cr (L)
United States v. Rutigliano
 


an actual loss.  Cf. United States v. Marino, 654 F.3d 310, 322 (2d Cir. 
2011)  (observing,  in  rejecting  causation  challenge  to  restitution  on 
direct appeal, that “but for” defendant’s affirmative concealment of 
falsity of certain representations, victims would not have invested in 
venture  “as  no  reasonable  investor  would  invest  in  a  known  Ponzi 
scheme”). 

          Baran and her co‐defendants urge otherwise, arguing that the 
RRB sustained no loss in paying benefits to annuitants who could have 
demonstrated their entitlement to disability pensions without fraud.  
The argument fails.  Nothing in the record shows that the RRB, once 
having  been  induced  to  pay  disability  benefits  on  the  basis  of 
fraudulent  applications,  remained  obliged  to  pay  those  benefits  to 
persons  who  purportedly  could  have  demonstrated  disability 
without  fraud.    Cf.  United  States  v.  Klein,  543 F.3d  206,  215  (5th  Cir. 
2008)  (remanding  for  reduction  of  restitution  where  defendant 
showed insurance companies would have had to pay for medications 
actually provided to patients, “regardless” of defendant’s fraudulent 
billing practices relating to how medications were administered).  In 
any event, neither Baran nor her co‐defendants offered evidence that 
any  annuitants  could  have  made  a  non‐fraudulent  showing  of 
disability at the time of their original applications.   

          To  be  sure,  at  sentencing,  the  government  bears  the 
preponderance burden of proving actual loss supporting a restitution 
order.  See United States v. Finazzo, 850 F.3d 94, 117 (2d Cir. 2017).  But 
where,  as  here,  the  government  carried  that  burden  at  the  original 
sentencing  by  showing  that  the  RRB’s  pre‐termination  payments 




                                        23 
16-3754-cr (L)
United States v. Rutigliano
 


were induced by fraud, a defendant seeking coram nobis relief cannot 
show  fundamental  error  in  the  restitution  order  simply  by 
speculating  that  some  annuitants  might  have  been  able  to 
demonstrate eligibility without fraud.  See United States v. Mandanici, 
205 F.3d at 524 (referencing coram nobis petitioner’s burden to rebut 
presumption  that  underlying  proceedings  were  correct);  Foont  v. 
United  States,  93  F.3d  at  78  (“strictly  limit[ing]”  coram  nobis  relief  to 
fundamental  errors  rendering  original  proceeding  itself  “irregular 
and invalid” (internal quotation marks omitted)). 

          Defendants  argue  that  more  than  speculation  supports  their 
challenges to the original restitution orders.  Specifically, they assert 
that the RRB, in approving such a large number of disability pension 
reapplications based on reliable information, itself determined that it 
was  required  to  pay  pre‐termination  benefits  to  the  approved  re‐
applicants.  The record does not support this conclusion. 

          After issuing Board Orders 13‐33 and 13‐55 terminating future 
disability  pension  payments  to  persons  found  disabled  based  on 
defendants’  fraudulent  submissions,  the  RRB  allowed  terminated 
annuitants  to  reapply  for  benefits.    The  review  process  for  such 
reapplications,  however,  expressly  stated  that  the  RRB  would  not 
reopen or reevaluate an annuitant’s original disability determination.  
Rather, reapplications would be assessed on the basis only of current 
medical evidence, specifically, evidence from within twelve months 
of the reapplication and not connected to Ajemian or Lesniewski.  In 
short, reapplication approvals determined only an annuitant’s present 
eligibility  for  disability  pension  benefits.    In  no  way  can  these 




                                        24 
16-3754-cr (L)
United States v. Rutigliano
 


approvals  be  understood  as  “independent  determinations”  that 
reapplicants were disabled at the time of their initial—fraudulent—
applications,  much  less  that  the  RRB  was  “required”  to  pay  these 
applicants the pre‐termination benefits they received.  United States v. 
Ajemian, 2016 WL 6820730, at *3.    

          Our conclusion is only reinforced by the temporal and factual 
gulf  between  the  fraudulent  applications  that  induced  the  RRB’s 
payment             of        pre‐termination      benefits    and    the    approved 
reapplications.    An  average  8.3‐year  interval  separated  the  two.  
Moreover, some 80% of reapplications relied on at least one medical 
condition  not  included  in  the  initial  application  to  demonstrate 
present  disability,  while  some  70%  of  reapplications  omitted  a 
medical condition asserted in the initial fraudulent applications.  In 
these  circumstances,  an  RRB  finding  on  reapplication  that  a  person 
was then eligible for a disability pension cannot be said to have found 
that he was also eligible years earlier or that the RRB considered itself 
“required  to  make”  pre‐termination  benefits  payments  despite 
defendants’ fraud. 

          In  sum,  the  record  convincingly  supports  the  district  court’s 
initial determination of the actual loss caused to the RRB through its 
termination  of  benefits  by  defendants’  fraud  and,  therefore,  the 
restitution amounts ordered in defendants’ original judgments.  The 
RRB’s subsequent approval of most reapplications for benefits shows 
no fundamental error in restitution because the RRB determined only 
a  reapplicant’s  present  eligibility  for  benefits;  it  made  no 




                                                 25 
16-3754-cr (L)
United States v. Rutigliano
 


determination as to eligibility in the pre‐termination period.6  Thus, 
because  Baran  cannot  show  fundamental  error  in  the  $31,398,907 
restitution  ordered  in  her  original  judgment  of  conviction,  she  was 
not entitled to have that order vacated or even reduced through a writ 
of error coram nobis. 

                                  CONCLUSION 

          For the reasons stated, we conclude, 

          1.      Collateral review jurisdiction under 28 U.S.C. § 2255 does 
not reach the restitution parts of criminal sentences where, as here, 
the restitution cannot be deemed custodial punishment.  It is not the 
amount  of  restitution  alone  but,  rather,  the  terms  of  payment  that 
identify those rare cases in which a restitution order might so severely 
deprive a defendant of liberty as to equate to custodial punishment.  
Defendants’  judgments  of  conviction  reference  payment  schedules, 
but no such schedules have yet been set by the district court.  Thus, 
there  is  no  basis  in  the  present  record  for  equating  defendants’ 
restitution obligations to custodial punishments, without which the 
district  court  could  not  review  collateral  challenges  to  restitution 
pursuant to § 2255. 



6 To the extent Baran or defendants suggest that the RRB’s failure to seek disgorgement of 
pre‐termination benefits payments shows that it considered itself required to make those 
payments, this argument fails to persuade.  The RRB did not seek disgorgement from any 
annuitants, not simply the ones whose reapplications it approved.  Any number of reasons 
could explain the RRB’s decision not to seek disgorgement, not least the low likelihood of 
recovery as against the high cost of pursuit. 




                                           26 
16-3754-cr (L)
United States v. Rutigliano
 


          2.      To the extent Baran also collaterally challenges restitution 
through a writ of error coram nobis, we need not decide whether coram 
nobis is available for that purpose because, even if it is, Baran cannot 
show fundamental error in the $31,398,907 restitution ordered in her 
original judgment of conviction.  As a result, she is entitled neither to 
the  vacatur  of  all  restitution  that  she  seeks  nor  to  the  reduction  in 
restitution that the district court granted pursuant to § 2255. 

          Accordingly,  we  VACATE  the  district  court’s  November  1, 
2016 order reducing the restitution amounts ordered in defendants’ 
original judgments of conviction, and we REMAND with directions 
to  reinstate  the  original  judgments  and  to  dismiss  all  defendants’  
§ 2255 petitions as well as Baran’s coram nobis petition. 




                                         27